PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baum et al.
Application No. 16/147,044
Filed: 28 Sep 2018
For: FORMING A SECURITY NETWORK INCLUDING INTEGRATED SECURITY SYSTEM COMPONENTS AND NETWORK DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RENEWED PETITION TO ACCEPT UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY PURSUANT TO 37 CFR §1.78(c) and 1.78(e)”, filed March 31, 2021, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently Application Data Sheet (ADS).

The petition is GRANTED.

A petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.
Applicant previously filed a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) on January 13, 2020.  However, the petition was dismissed in a decision mailed on July 29, 2020.  The decision pointed out that the reference that  application No. 12/637,671 (filed December 14, 2009 ) claims benefit of provisional application 60/804,550 (filed June 12, 2006 ) was improper because the nonprovisional application was not filed within 12 months of the date on which the provisional application was filed.  See MPEP 211.01(a).  As such, Applicant must add that intervening application 11/761,718 (filed June 12, 2007) claims benefit of provisional application 60/804,550.  In addition, the decision pointed out that the instant application did not contain the claim that 11/084,232 claims benefit of 60/553,932 or that 12/189,757 claims benefit of 60/957,997.  As such, a corrected ADS, adding those benefit claims with underlining, must be See MPEP 601.05(a).

In addition, the decision explained that the ADS was not proper because the ADS contains a claim that 13/932,816 is a CIP of various applications (e.g. 12/189,788, 12/637,671, 12/539,537, 13/104,932, 13/531,757, and 13/311,365), which in turn claim benefit of priority to earlier non-provisional and provisional applications.  However, 13/932,816 did not include priority claims to these earlier applications.  

As such, the decision instructed Applicant to file a grantable 37 CFR 1.78 petition in 13/932,816 to correct the benefit claims (a draft certificate of correction and the certificate of correction fee must also be filed with the petition under 37 CFR 1.78, as 13/932,816 has issued as a patent).  Furthermore, Application No. 12/189,788 does not contain a claim that Application No. 11/084,232 claims benefit of Application No. 60/553,932. A grantable petition under 37 CFR 1.78 must also be filed in Application No. 12/189,788 if the benefit claim that Application No. 11/084,232 claims benefit of Application No. 60/553,932 is intended to be made. In addition, as the Rule 78 petitions will be filed more than 2 years after the date the priority claims were due, Applicant must provide additional information besides the statement of unintentional delay.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

With the instant renewed petition, Applicant has filed a corrected ADS, adding that intervening application 11/761,718 (filed June 12, 2007) claims benefit of provisional application 60/804,550.  In addition, Applicant has filed a grantable petition under 37 CFR 1.78 in 13/932,816 (a decision granting the petition was mailed on September 10, 2021).  Moreover, the corrected ADS did not add certain priority claims that were previously attempted to be added with the prior petition.  Lastly, Applicant has made the proper statement of unintentional delay (the petition fee was paid with the previous petition).  In view thereof, the instant renewed petition is granted.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, is enclosed.
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to the Office of Data Management for processing into a patent.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt